JOHNSTON, Judge, with whom were Senior Judge GORDON, Judges SQUIRES, ECKER, and GONZALES,
concurring in part, dissenting in part, and commenting separately:
The court is unanimous in concurring in portions of the lead opinion: Part I, History of the Case, and Part II, Whether this Court has Jurisdiction. Six of us disagree in part, however, about the criteria to apply in determining whether petitioner is entitled to relief, and in granting relief. Because of the importance of the issues involved, we invite the United States Court of Appeals for the Armed Forces (formerly the Court of Military Appeals) [hereinafter Court of Appeals] to provide guidance in those areas of the law where this court is divided.
This writ petition concerns a compulsive gambler who wrote worthless checks to play the slot machines at Fort Clayton, Panama. She was convicted in violation of the public policy enunciated in United States v. Wallace, 15 U.S.C.M.A. 650, 36 C.M.R. 148, 1966 WL 4432 (1966), when the military judge accepted her guilty pleas without determining whether the policy protection applied. Petitioner’s conviction was affirmed after a review under Article 69(a), UCMJ, even though Article 45(a), UCMJ, was not applied properly at trial to the gambling issue. When these errors became evident to petitioner, she asked The Judge Advocate General to take corrective action or send the case *655to our court. He did neither. Unlike the lead opinion, we conclude that the failure to set aside petitioner’s conviction is a miscarriage of justice. She should be convicted, if at all, only after the factual basis of her guilty plea is thoroughly examined in light of the public policy enunciated in Wallace.
I. Factual Background
Petitioner, a former master sergeant with over sixteen years of service, had a serious gambling problem while stationed in Panama. Between January and June 1994, she wrote and cashed thirty-seven checks worth $7,350.00 at the Fort Clayton, Panama, Non-commissioned Officers’ (NCO) Club and the Fort Clayton Bowling Center to obtain money to support her gambling activities at on-site slot machines. She was charged with violations of Article 123a, UCMJ, making and uttering cheeks without sufficient funds, because her account balances were insufficient to cover the checks.
The petitioner, who had been diagnosed as a compulsive gambler, pleaded guilty at her general court-martial to five specifications of making and uttering worthless cheeks by dishonorably failing to maintain funds in violation of Article 134, UCMJ. The summarized record of trial appended to the petition indicates that during the guilty plea inquiry she testified:
What happened with regard to the cheeks is that I wrote them and gambled with it. Sometimes I would spend a lot of time there gambling and sometimes I wouldn’t because sometimes the money wouldn’t last that long____
[The checks] were all presented to the NCO Club, with the exception of [two] written at the bowling alley....
I gambled every bit of the money away that I received from those checks. I put it in the slot machines.
The stipulation of fact admitted at trial also contained pertinent information as follows:
The accused made and uttered each of the 37 worthless checks ... for the purpose of obtaining money with which she could gamble on slot machines.
The stipulation of fact incorporated a written statement made by the petitioner to Army criminal investigators:
About May 94, I began writing checks to the Ft. Clayton NCO club for the purpose of obtaining money with which I could gamble. When I began writing the checks, I would write them for about $100.00. I would gamble the money by placing it into the slot machines. When I would lose the $100.00 to the slot machines, sometimes I would return later in the day and cash additional cheeks for about $100.00. I believe the cheek cashing limit for the NCO club is $300.00 per day. On a rare occasion, if I knew the teller at the NCO club, sometimes I was able to cash an additional check beyond the $300.00 limit, but they would always limit the amount of the check to approximately $25.00____ As I continued to write cheeks to the Ft. Clayton NCO club, the amounts and frequency of the checks increased. Instead of writing three checks to obtain the check cashing limit for a day, I would write one check for the $300.00 limit and use the $300.00 in gambling'.
The stipulation of fact set forth a chronology of all the checks showing extensive participation by the petitioner in transactions involving gambling. She wrote thirty-five worthless checks for a total of $7,000.00 to the NCO Club over the course of thirty-five days. She cashed three checks at the NCO Club totaling $450.00 on one date and two checks for a total of $600.00 on another date.
During the sentencing proceedings at her court-martial, petitioner made additional comments that are pertinent to the providence of her guilty plea:
When I was sitting there in the NCO Club putting my money in the machines, I was thinking about the lights, the money dropping out, I was just in a world of my own. No one could break in on me. I was right there and I was content. I wasn’t thinking about the money. I was going to play more. When I went home I thought about what I was going to do the next day to get money to go play the slot machines. I wanted to get back the money I lost. It is called “chasing your money.” “Chasing *656your money” is when you go in and put a certain amount of money into the slot machine. It seems to be a lot of money and you wish you could get it back. What you do is you go back to the very same slot machine and try to win what you put in it.
A sergeant major, who worked with her and supervised her work, testified on her behalf during sentencing and stated, in pertinent part:
[A]ny normal person would not sit and write checks night after night, which is exactly what she did. I went over and checked in the club. The club manager told me that she was there. Several other people told me that she was there. She would be there night after night. No normal person would do that. The money that she was getting from the checks, she was just putting it right back in the machines. All of the checks were written at the club and AAFES at the PX, when she couldn’t write them at the club anymore. She would come right back over there and put the money in the machine. They would give her those coins and she would sit right there and put the money back in the machines. She is not an extravagant person. She never bought anything that I knew of. She never bought any clothes or went out to dinners. She spent all her time at the club at the slot machines,
(emphasis added).
II. Writ of Error Coram Nobis
Petitioner requests that the findings and sentence be set aside pursuant to her writ of error eoram nobis. Coram nobis is an extraordinary remedy predicated on exceptional circumstances not apparent to the court in its original consideration of the case. United States v. Frischholz, 16 U.S.C.M.A. 150, 36 C.M.R. 306, 309, 1966 WL 4467 (1966). “Under coram nobis, a court can remedy an earlier disposition of a case that is flawed because the court misperceived or improperly assessed a material fact.” McPhail v. United States, 1 M.J. 457, 459 (1976). Under coram nobis, this court may act to correct an injustice. See United States v. Montcalm, 2 M.J. 787 (A.C.M.R.1976).
While coram nobis at one time was not thought to encompass errors of law, the modern view adopted in military practice is that the writ “now appears to encompass constitutional and other fundamental errors. ” See Garrett v. Lowe, 39 M.J. 293 (C.M.A.1994). Fundamental errors would include the denial of fundamental rights accorded by the UCMJ. See United States v. Bevilacqua, 18 U.S.C.M.A. 10, 39 C.M.R. 10, 12, 1968 WL 5042 (1968).
a. Article 45(a), UCMJ
One fundamental right accorded by the UCMJ is the manner in which guilty pleas must be processed at trial by the military judge. Article 45(a), UCMJ, 10 U.S.C. § 845, in pertinent part, states:
(a) If an accused ... after a plea of guilty sets up matter inconsistent with the plea or if it appears that he has entered the plea of guilty improvidently ... a plea of not guilty shall be entered in the record, and the court shall proceed as though he had pleaded not guilty.
(emphasis added).
When an accused presents matter inconsistent with the plea, “the military judge must either resolve the apparent inconsistency or reject the plea.” United States v. Garcia, 44 M.J. 496, 498 (1996).. However, the “mere possibility” of conflict between an accused’s statements and a guilty plea does not necessarily require rejection of the plea. See United States v. Logan, 22 U.S.C.M.A. 349, 350-51, 47 C.M.R. 1, 2-3, 1973 WL 14641 (1973); United States v. Brooks, 26 M.J. 930 (A.C.M.R.1988). Rather, rejection of the plea is required when the record of trial shows a substantial basis in law and fact for questioning the guilty plea. See United States v. Prater, 32 M.J. 433, 436 (C.M.A.1991).1 The petitioner contends that if the *657military judge properly had applied Article 45(a), UCMJ, in light of the stipulation of fact and the facts presented at trial, he would have found her pleas improvident.
b. The Public Policy Protection of United States v. Wallace
Petitioner asserts that, as a result of inadequate factual inquiry and defective legal analysis at trial and on appeal, she has been denied the public policy protection afforded to soldiers in regard to check transactions involving gambling. The Court of Appeals, has, on the basis of public policy, consistently refused to sustain criminal proceedings in the military justice system based upon worthless or subsequently dishonored checks issued in connection with gambling games. See United States v. Walter, 8 U.S.C.M.A. 50, 23 C.M.R. 274, 1957 WL 4479 (1957). In United States v. Lenton, 8 U.S.C.M.A. 690, 25 C.M.R. 194, 1958 WL 3111 (1958), the court held a guilty plea to a worthless check offense improvident because the incident arose out of a gambling transaction.
In Wallace, the Court of Appeals reviewed both federal and military eases and stated:
The sum of these cases is that the issuance of a worthless check in a gambling game or as a means of facilitating a gaming transaction cannot be made the basis of criminal prosecution____
36 C.M.R. at 151 (emphasis added). The court also made specific pronouncements of public policy applicable to courts-martial:
Whether gaming is legal or illegal, transactions involving the same or designed to facilitate it are against public policy, and the courts will not lend their offices to enforcement of obligations arising therefrom.
We will not therefore, lend the offices of the criminal law to the taking of punitive measures for the nonpayment of gambling obligations.
Id. at 149-51. The significance of these pronouncements cannot be underestimated — at the time they were made, they came from the highest judicial body reviewing military cases.
The Court of Appeals reiterated its public policy statement in dicta in United States v. Woodcock, 39 M.J. 104 (C.M.A.1994):
The crux of our decision in Wallace was that gambling is against public policy, and we will not enforce commercial transactions evolving therefrom.
Id. at 105.2
c. Analysis of Petitioner’s Claim
The Court of Appeals in Wallace stated that the NCO Club “cannot look to the law as ‘a club to hold over those foolish enough to engage in this type of dissipation [playing the slot machines].’ ” 36 C.M.R. at 151 (citation omitted). Wallace had not been modified or overruled at the time of petitioner’s court-martial on 6 March 1995. Petitioner’s stipulation of fact, her rendition of the facts during the plea inquiry, and her statement and other testimony during sentencing, provided a substantial basis in law and fact for questioning the guilty plea. The military judge should have realized that the Wallace policy was implicated. The military judge, however, did not address the policy issues raised by *658Wallace when he accepted the petitioner’s pleas of guilty.
In our view, the record as a whole shows that all petitioner’s worthless checks were commercial “transactions involving” gambling. The confluence of facts shown in the record implicated the public policy protection. Thus, Wallace appeared to apply, and the military judge should have clarified the facts to ensure that the plea was provident.
Petitioner’s court-martial was reviewed under the provisions of Article 69(a), UCMJ, on 30 August 1995 in the Office of The Judge Advocate General. Trial defense counsel submitted no issues for review. It is not apparent whether the policy in Wallace was considered during the examination of the record of trial in the Office of The Judge Advocate General. The court-martial data sheet used for reviewing the ease merely indicated “[ljegally sufficient; no Art. 59(a) errors noted” 3 and “Illegally sufficient [under the provisions of] Art. 69(a), UCMJ.”
Once a guilty plea has been accepted as provident at trial, it will be set aside on appeal only if the record contains some evidence in substantial conflict with the pleas of guilty. See United States v. Higgins, 40 M.J. 67 (C.M.A.1994); United States v. Hebert, 1 M.J. 84 (C.M.A.1975). See also Prater, 32 M.J. 433. The review conducted under Article 69(a), UCMJ, in the Office of The Judge Advocate General concluded that petitioner’s court-martial was “legally sufficient.” We are at a loss to discern how the review could have come to this conclusion without additional and extensive inquiry by the military judge, because matters presented at trial showed a substantial basis in law and fact to question the plea. As in Wallace, the checks in this case were accepted by the club “to facilitate [the] accused’s play of its gambling devices, and were not therefore ‘check transaction^] ... entirely separate from the gambling activity.’ ” Wallace, 36 C.M.R. at 151 (citation omitted).4
The facts in the guilty plea recorded here are detailed and extensive. When the facts are viewed in the light most favorable to the government, not only do they show a substantial conflict with the plea, they also suggest that the conviction itself was improper. Matters developed on the record were sufficient to impose a duty on the military judge under the provisions of Article 45(a), UCMJ, to inquire further to ensure that the plea was provident and that the criminal law was available as a sanction.5
The criteria for granting relief coram nobis are set forth in Tillman v. United States, 32 M.J. 962 (A.C.M.R.1991). The fairest reading of the facts in this record6 suggests that no one involved in this case — -not the military judge, not the trial counsel, not the defense counsel, not the staff judge advocate or the convening authority, and not even the officer *659conducting the Article 69(a) review — realized that the policy protection in Wallace was applicable. See Tillman, 32 M.J. at 965 (factor one — error was unknown during appeal). It was not until after the Court of Appeals’ opinion in Allbevy that petitioner recognized that the “truly astonishing” facts in Wallace were not controlling in her case — that extensive and collusive actions by the NCO Club were not necessary to implicate the public policy against enforcing worthless checks issued by an accused to facilitate gambling on site. See Tillman, 32 M.J. at 965 (factor three — valid reasons exist for not previously attacking the conviction). When she realized that her guilty plea was improvident even without collusive involvement by the NCO Club, she asked The Judge Advocate General to grant her relief or send the case to us. Contrary to the legislative history of Article 69(d), UCMJ, he did neither. See Tillman, 32 M.J. at 965 (factor two — a more usual remedy is unavailable). Petitioner, however, is clearly and indisputably entitled to have her Wallace issues fully considered at trial before her conviction is affirmed. In light of the mandate of Article 45(a), UCMJ, and, more importantly, the nature of the issues involved, the failure to do so is an error of such a fundamental nature as to render her court-martial proceedings invalid. See Tillman, 32 M.J. at 965 (factor four — fundamental error renders the proceedings irregular and invalid).
Because of the inadequate plea inquiry, petitioner never received full and fair consideration at trial of the public policy protection enunciated in Wallace. She was convicted even though worthless cheeks to facilitate gambling “cannot be made the basis of a criminal prosecution” in the military. Wallace, 36 C.M.R. at 151. Coram nobis should issue to ensure that'justice is done in petitioner’s case. See United States v. Morgan, 346 U.S. 502, 74 S.Ct. 247, 98 L.Ed. 248 (1954)(coram nobis should be granted under circumstances compelling such action to achieve justice).
III. Writ of Mandamus
Unlike the lead opinion, our mandamus analysis does not focus on decisions by the trial judge or on the review of petitioner’s court-martial conducted pursuant to Article 69(a), UCMJ. Consequently, we do not address the applicability of mandamus relief to those substantive decisions made under Article 69(a), UCMJ.
Petitioner has asked us to issue a writ of mandamus ordering The Judge Advocate General to send her court-martial to this court for appellate review in accordance with Article 69(d), UCMJ.7 Counsel for respondents assert that an unreviewable decision *660was made under Article 69(d), UCMJ, to not send the case to us.8 We disagree. Potential appellate jurisdiction clearly is sufficient for this court to assert its supervisory jurisdiction and review authority under the All Writs Act. See Edward H. Cooper, Extraordinary Writ Practice in Criminal Cases: Analogies for the Military Courts, 98 F.R.D. 593, 603 (1983).
The statutory provisions allowing The Judge Advocate General to send cases to us are not of recent vintage. When the UCMJ was enacted in 1950, Article 69 contained a provision for appellate review that was to be conducted by a Board of Review under Article 66 “if the Judge Advocate General so directs.” In such an event, however, there was to be “no further review by the Court of Military Appeals” without certification of the issue by the Judge Advocate General.
Congress created the review scheme encompassed by Article 69, UCMJ, because these cases were thought to involve only “minor sentences so that, generally speaking, review by the Court of Military Appeals is unnecessary and would only overload the court.” S.Rep. No. 81-486, reprinted in 1950 U.S.C.C.A.N. 2256. Congress recognized, however, that some of these cases with minor sentences may require additional appellate review:
[Sjince even minor cases may involve major differences of interpretation between the services, the authority is provided to allow the Judge Advocate General to send such eases up for review.9

Id.

Congress changed pertinent portions of Article 69, UCMJ, when it passed Section 1302 of the National Defense Authorization Act for Fiscal Years 1990 and 1991, Pub.L. No. 101-189, 103 STAT. 1576 (1989). That section, a provision entitled APPELLATE REVIEW OF ARTICLE 69 ACTIONS, added Article 69(d) and 69(e), UCMJ. The legislation also deleted the following sentence from Article 69(a), UCMJ.
If the Judge Advocate General so directs, the record shall be reviewed by a Court of Military Review under section 866 of this title (article 66) but in that event there may be no further review by the Court of Military Appeals except under section 867(b)(2) of this title (article 67(b)(2)).
The language in the revised Article 69(d), UCMJ, is significantly different:
A Court of Criminal Appeals may review, under section 866 of this title (article 66)—
(1) any court-martial case which (A) is subject to action by the Judge Advocate General under this section, and (B) is sent to the Court of Criminal Appeals by order of the Judge Advocate General; and,
(2) any action taken by the Judge Advocate General under this section in such case.10
The House Conference Report accompanying the legislation indicates that Congress *661intended for The Judge Advocate General to send several specific types of cases to us:
It is the intention of the conferees that, at a minimum, cases involving interpretation of the Manual for Courts-Martial, the Uniform Code of Military Justice, and the Constitution — as well as other important questions of law — be referred for decision by the Courts of [Criminal Appeals].
National Defense Authorization Act for Fiscal Years 1990 and 1991: H.R. Conf. Rep. No. 101-331, at 657, reprinted in 1989 U.S.C.C.A.N. at 1115 (emphasis added)[hereinafter H.R. Conf. Rep. No. 101-331]. The importance of this guidance cannot be underestimated in ensuring that the military justice system operates as intended.
While we are aware of the pitfalls in attempting to discern the meaning of a statute from reviewing provisions purporting to state legislative intent, we are satisfied that the provisions cited above were intended by Congress to direct the Judge Advocates General in determining which eases to send, or not to send, to the service appellate courts. In referring a case, or his action under Article 69(a), UCMJ, to our court for further appellate review, The Judge Advocate General is performing a discretionary function in the military justice system. We have no doubt that his decision can be examined by our court using the abuse of discretion standard11 to determine whether the military justice system is functioning as intended by Congress.
Petitioner’s court-martial is precisely the type of case that Congress intended for us to review. Although it is a minor case as to the approved sentence, it is a major case involving numerous important legal issues. At the time of review under Article 69(a), UCMJ, in the Office of The Judge Advocate General in August, 1995, it was evident that the law was unsettled concerning worthless checks issued to facilitate gambling.12 Congress has intended since 1950 that differences of interpretation of the law be resolved only by our court rather than by a reviewing officer in the Office of The Judge Advocate General.
On 12 December 1996, petitioner requested The Judge Advocate General to refer her case to this court under the provisions of Article 69(d), UCMJ, for appellate review of the providence of her pleas of guilty. On 4 September 1997, The Judge Advocate General refused to send the case to us for further appellate review. At that time, however, it was apparent that our superior court had intended that Wallace be applied broadly. For reasons that are not evident from the record before us, the Article 69(a), UCMJ, review conducted in 1995 was allowed to stand, and the ease was not sent to us.
*662While the trial judge may be excused for missing a dormant legal issue based on Wallace, the significance of the issues involved had been highlighted by numerous appellate cases by the time action was taken under Article 69(d), UCMJ, on 4 September 1997.13 In petitioner’s view, the Court of Appeals in Allbery did not create new law; rather it “simply validated the 30-year-old, never-overruled” case of Wallace. See also Greenlee, 47 M.J. at 614 (the court in Allbery “reaffirmed” the 30-year-old policy first recognized in Wallace). Petitioner reasons that because Allbery was merely clarification of “settled case law” rather than an announcement of new law, the principles of that case were binding at trial and at the time of review in the Office of The Judge Advocate General. Consequently, petitioner sought additional appellate review under the provisions of Article 69(d), UCMJ, of a decision made pursuant to Article 69(a) that was, in her view, “clearly and indisputably contrary to settled case law.” When The Judge Advocate General denied her request, she sought appropriate relief by filing the pending writ.
We note that of the 641 general courts-martial examined under Article 69(a), UCMJ, during the past six years, apparently only three have been sent to our court under the provisions of Article 69(d), UCMJ. See, e.g., United States v. Blake, 35 M.J. 539 (A.C.M.R.1992); United States v. Womack, 34 M.J. 876 (A.C.M.R.1992); United States v. Warnock, 34 M.J. 567 (A.C.M.R.1991). One could reasonably question whether only such a small number of these general court-martial cases involved “interpretation of the Manual for Courts-Martial, the Uniform Code of Military Justice, and the Constitution” or “other important questions of law.”14 H.R. Conf. Rep. No. 101-331 at 697. The failure to identify and to send appropriate cases, including petitioner’s case, to this court for review could be “characterized as an erroneous practice which is likely to recur.” See United States v. Lobella, 15 M.J. 228, 229 (C.M.A.1983).15 Such a failure provides a basis to issue a writ. Because our court has split evenly and is unable to grant relief for a writ of error coram nobis in applying an extraordinary relief review standard, we should order The Judge Advocate General to send the case to us to prevent recurring error and to ensure individual justice for petitioner.16
*663IV. Summary
What really happened in this case? The military judge accepted petitioner’s guilty pleas in a seemingly routine worthless check case. The stipulation of fact, the colloquy between petitioner and the military judge, and testimony established, however, that: (1) she wrote checks to the NCO Club and bowling alley to facilitate her play of their gambling devices, (2) “they” provided her with coins, which she promptly put into their slot machines, and (3) she used all the proceeds from the checks to gamble on site. In other words, the facts clearly and indisputably show that the check transactions were not “entirely separate from the gambling activity.” Lenton, 25 C.M.R. at 197.
The record alone shows that petitioner’s check transactions were part of the gambling activity. Thus, she stands wrongly convicted. The record alone carries petitioner’s heavy burden to show that she is clearly entitled to extraordinary relief in order to have the factual basis for her plea properly evaluated at trial.17

. Explicit guidance for Army courts and appellate authorities confronting the issue of convicting a soldier of worthless check offenses for gambling was provided by this court on 21 November 1996. In United States v. Green, 44 M.J. 828 (Army Ct.Crim.App.1996), this court stated:
If a guilty plea inquiry for a bad check offense raises facts that provide a substantial basis to believe that the check cashing operation was *657designed to facilitate gambling and the militaiy judge does not resolve that inconsistency, then this court must set aside the finding of guilty.
44 MJ. at 829 (citations omitted).


. The consistency of the Court of Appeals' statements of public policy concerning gambling transactions was evident in United States v. Allbery, 44 M.J. 226 (1996). In that case, the court set aside the findings and sentence and dismissed the charges brought against a servicemember who wrote worthless checks for the purpose of playing slot machines at the Ramstein Air Base Enlisted Club. In analyzing the facts of that case, the court stated again its public policy concerns about gambling:
[T]here surely seems to be a continued public concern about its too-frequent victimization of those who are ill-equipped emotionally to handle the risks. When gaming establishments offer the convenience of check-cashing in order to facilitate on-site gambling, they also offer the means by which a patron might lose the farm, both literally and figuratively. Where gambling is legal, the house might permissibly fleece the patron of all he brings with him, but it remains against public policy to encourage further fueling the emotional heat of the moment by "enforcing obligations arising therefrom.”
Id. at 229-30 (quoting Wallace, 36 C.M.R. at 149).


. Article 59(a), UCMJ, 10 U.S.C. § 859(a), provides that a finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.


. While we believe that the edict in Wallace was intended to be read broadly, the case could have been interpreted at the time of trial as having several factual prerequisites: checks written to a club; checks cashed in an area near the slot machine; coins supplied by club personnel that are promptly placed into the club's slot machines; and, all the preceding done with the knowing and implicit encouragement of the club. All of these factual prerequisites were implicated in petitioner’s court-martial by the stipulation of fact, the colloquy with the military judge, and other matters presented at trial. Even if Wallace was read this narrowly, the facts presented at trial clearly imposed a duty on the military judge to conduct further inquiry before accepting the plea.


. See United States v. Greenlee, 47 M.J. 613 (Army Ct.Crim.App.1997). "To whatever extent the accused’s actions indicate an intent to use a certain amount of the proceeds from a worthless check on the club’s gambling activities, the public policy protection [of Wallace ] is not only available, it must be applied.” 47 M.J. at 615 (emphasis added).


. The lead opinion strains in its efforts to construe petitioner’s testimony, the stipulation of fact, and the summarized record against the petitioner. There is a critical difference between: (1) construing evidence in the record in a light most favorable to the government; and, (2) assuming facts not evident in the record are unfavorable to a soldier who pleads guilty. The lead opinion speculates and does the latter. The deficiencies the lead opinion highlights in the record should have been clarified by the military judge in accordance with Article 45(a), UCMJ, prior to accepting the pleas as provident.


. Petitioner explicitly requested a writ of mandamus ordering The Judge Advocate General to refer her court-martial to us for appellate review under Article 69(d), UCMJ. Both the "Preamble ” and "Relief Sought” portions of her Petition for Extraordinary Relief in the Nature of a Writ of Mandamus and a Writ of Error Coram Nobis request this court to:
[I]ssue a writ of mandamus either ordering The Judge Advocate General to set aside the findings and sentence of the Petitioner's court-martial, or ordering him to refer Petitioner's court-martial to this Court for appellate review; or, alternatively, that this Court issue a writ of error coram nobis ordering that the findings and sentence be set aside.
Petitioner has not withdrawn or eliminated this explicit request. Petitioner's original Brief in Support of Petition, filed on 12 November 1997, supported the request for relief with coherent and concise arguments. Her supplemental Brief in Support of Petition, filed on 2 March 1998, asked for additional relief based on the theory of original appellate review under Article 69(d)(2).
Because the case was not sent to us, petitioner has been saddled with the heavy burden incumbent in a writ. Petitioner now must show that extraordinary circumstances exist and that she is clearly and indisputably entitled to the relief sought.
The decision to not send the case to us also resulted in petitioner being subjected to a legal standard different from the standard applied to the soldiers whose convictions were set aside in Wallace and Green. As this case may be legally indistinguishable from those cases, inconsistent results within the Army appellate review structure lead to serious questions of injustice. We are certain that the validity of a conviction by a general court-martial should be judged on appeal by the same legal standard, whether that review is conducted by the Office of The Judge Advocate General under Article 69(a), UCMJ, or by this court trader Articles 66 or 69(d), UCMJ. Both the Senate and House reports accompanying the final bill for the original UCMJ indicated that it would assure that all persons facing a court-martial would be "subject to the same law.” See Uniform Code of Military Justice: S.Rep. No. 81-486; H.Rep. No. 81-491 (1949), reprinted in 1950 U.S.C.C.A.N. 2222, 2223.


. Respondent counsel’s argument that we may not review the decision not to send a case to us is somewhat circular: because The Judge Advocate General has not sent the case to us, we have no potential jurisdiction for which a writ may issue. This begs the question and assumes as true what is to be proved. See Ruggero J. Aldisert, Logic For Lawyers 11-30 (1992).


. It is important to note that cases involving differences of interpretation were to be reviewed by a Board of Review, a function now fulfilled by the service courts of criminal appeals. While the intervening years saw statutory changes that authorized the Judge Advocate General to take corrective action for errors found during a review under Article 69, UCMJ, the original legislative purpose for sending cases for further appellate review did not change as Article 69 was amended. Petitioner's court-martial aptly illustrates the validity of the legislative history — her case involves different interpretations of the substantive rules of law applicable to worthless checks issued to facilitate the use of slot machines.


. The amended statute provides for discretionary review in the service courts of criminal appeals. The legislation also removed in Article 69(a), UCMJ, the requirement that The Judge Advocate General certify an issue in accordance with "Article 67(b)(2),” now Article 67(a)(2), before further review was possible in the Court of Appeals. Thus, in a sweeping change, Article 69(d) expanded the statutory jurisdiction of the service courts of criminal appeals and the Court of Appeals by providing for appellate review of all courts-martial reviewed under Article 69, UCMJ. See United States v. Kelly, 45 M.J. 259, 266 (1996); Lemoine v. Baker, 36 M.J. 86 (1992)(summary disposition); United States v. Watruba, 35 M.J. 488, 495 (1992).


. The issue of which standard of review to apply to the Article 69(d), UCMJ, decision not to refer a case to us apparently is a question of first impression in the military justice system. The decision not to refer a case to us for appellate review, however, is not a judicial decision. The “judicial 'usurpation of power’ ” standard necessary for issuing a writ of mandamus to a judge or court applies to the judicial decision — i.e., the substantive appellate review decision made under Article 69(a), UCMJ. The same standard arguably does not apply to the referral decision made under Article 69(d), UCMJ.
The problem arises in determining whether a case not sent to us involves an “interpretation of the Manual for Courts-Martial, the Uniform Code of Military Justice, the Constitution — as well as other important questions of law.” Cases in those categories should have been referred for normal appellate review by our court. Application of the abuse of discretion standard will ensure that appropriate cases are reviewed under the provisions of Article 66, UCMJ, as specified in Article 69(d), UCMJ. Use of a standard of review other than "abuse of discretion” would frustrate congressional intent. See Pearson v. Cox, 10 M.J. 317 (C.M.A.1981)(abuse of discretion standard applies to extraordinary writ challenging discretionary action under Article 57(d), UCMJ); Longhofer v. Hilbert, 23 M.J. 755 (A.C.M.R.1986)(petition for extraordinary relief reviewed under an abuse of discretion standard).


. The Air Force Court of Criminal Appeals in United States v. Allbery, 41 M.J. 501 (A.F.Ct. Crim.App.1994), had declined to apply the policy protection of Wallace because, in their view, public policy had changed over the years. Our court did not reach that issue in Slaughter because we were able to apply the policy, but distinguished the case on its unique facts. United States v. Slaughter, 42 M.J. 680 (Army Ct.Crim.App.1995). Thus, when petitioner’s case was reviewed on appeal, it was not clear which legal analysis to use — i.e., to apply Wallace, to follow Allbery and disregard the case, or to follow Slaughter and distinguish it factually. Regardless of the view taken, it cannot be denied that additional inquiry was necessary to establish the providence of petitioner’s plea.


. On 30 March 1995, the Court of Appeals granted review of the Air Force Court’s Allbery decision, on the issue raised by appellate defense counsel:
Whether the Air Force Court of Criminal Appeals erred when, after finding the facts in the case sub judice indistinguishable from this Honorable Court’s decision in United States v. Wallace, 15 U.S.C.M.A. 650, 36 C.M.R. 148, 1966 WL 4432 (1966), it nevertheless refused to follow that binding precedent "unless ordered by one of our superior courts to do so” because, in that court’s view, "it no longer makes sense to follow Wallace.”
United States v. Allbery, 42 M.J. 214 (1995)(em-phasis added).
On 30 May 1995, in Slaughter, this court followed the holding in Wallace. We distinguished the case, however, when we concluded that Wallace was based on both: (1) a direct connection between the check-cashing services and the club’s gambling activity, and (2) active involvement by the club to the point that it was a participant in gambling. As neither aspect was fully developed on the guilty plea record in Slaughter, and the funds involved were not used exclusively for gambling, we found Wallace to be inapplicable. While the holding in Slaughter was unavailable to the trial judge, the rationale may have affected later reviews of petitioner’s court-martial.
In United States v. Allbery, 44 M.J. 226 (1996), several judges on the Court of Appeals accepted the view that the edict in Wallace is broadly applicable. The validity of our rationale in Slaughter may have been called into question by Allbery when the court focused on the airman’s conduct rather than on collusive involvement by the enlisted club. Allbery, 44 M.J. at 227.


. Petitioner’s court-martial obviously meets these criteria.


. Petitioner’s case has generated as much discussion within our court as any other case we have considered in the past eight years. Congress clearly intended this type of case to be decided with the benefit of appellate briefs, arguments by counsel, and collegial deliberations and discussion by at least three appellate military judges applying the Article 66, UCMJ, standard of appellate review. It is inconceivable to us that anyone could suggest otherwise.


. In its current appellate posture, this case clearly meets the Bauman factors discussed in the lead opinion. Although not applicable directly to this petition, the Bauman factors were created to formulate objective principles to guide the appellate courts in the exercise of all-writ powers in the "supervisory mandamus” context *663of ongoing litigation. Bauman dealt specifically with the use of a “peremptory writ” as an interlocutory appeal of a trial court order in a discrimination-in-employment suit.


. Our analysis of these issues should not be read to suggest that minor errors occurring during appellate review under Article 69(a), UCMJ, provide a basis for collateral attack. An error which would justify relief during normal appellate review will not necessarily trigger coram nobis relief. See United. States v. Gross, 614 F.2d 365, 368 (3d Cir.1980).
Our approach in this case also should not be read to suggest that every issue involving the providence of a guilty plea reviewed in the Office of The Judge Advocate General under the provisions of Article 69(a), UCMJ, would provide a basis for extraordinary relief. This case should be read narrowly in accordance with the facts presented here: matters were presented at trial that were inconsistent with the guilty plea and those matters implicated a public policy that precludes enforcement in the military justice system. Consequently, petitioner’s guilty plea at trial could be upheld only if the military judge solicited additional facts to show that the checks “were [entirely] separate from the gambling activity.” Wallace, 36 C.M.R. at 151 (citing Lenton, 25 C.M.R. at 197).